Citation Nr: 0213266	
Decision Date: 10/01/02    Archive Date: 10/10/02

DOCKET NO.  00-20 943	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Newark, New Jersey




THE ISSUE

Whether new and material evidence has been presented 
sufficient to reopen a claim of service connection for 
bilateral plantar callosities.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans








WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

L. Cryan, Associate Counsel



INTRODUCTION

The veteran had active service from October 1943 to February 
1946.  

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1992 rating decision by the RO which 
declined to reopen the veteran's claim of service connection 
for bilateral plantar callosities.  The veteran entered his 
Notice of Disagreement in April 1992, and the RO provided him 
with a Statement of the Case in May 1992.  Later, in May 
1992, the veteran entered his Substantive Appeal.  
Thereafter, the veteran testified at a hearing before a 
Hearing Officer at the RO in July 1992.  

In a July 1992 Hearing Officer Decision, the RO reopened the 
veteran's claim of service connection for bilateral plantar 
callosities, but denied the claim on the merits.  The veteran 
indicated that he wished to continue the appeal.  

In September 1992, the RO issued another Statement of the 
Case (SOC) as to the issue of service connection for 
bilateral plantar callosities.  The Board notes that the 
September 1992 SOC should have been a Supplemental Statement 
of the Case (SSOC) as the veteran's appeal had been pending 
following the January 1992 rating decision.  However, the 
case was not thereafter forwarded to the Board on appeal.

In June 1998, the veteran applied to reopen the claim of 
service connection for bilateral plantar callosities.  The 
veteran's claim was denied in a March 1999 rating decision of 
the RO.  Although the veteran timely appealed that 
determination, the Board finds that the issue was already on 
appeal from the January 1992 rating decision as noted 
hereinabove.  



FINDINGS OF FACT

1.  In a decision promulgated in January 1983, the Board 
denied the veteran's original claim of service connection for 
bilateral plantar callosities.  

2.  New evidence has been presented since the Board's January 
1983 decision which bears directly and substantially on the 
veteran's claim of service connection for bilateral plantar 
callosities and is so significant that it must be considered 
in order to fairly decide the merits of the claim.  

3.  The veteran is now shown to have bilateral plantar 
callosities that as likely as not were due to his active 
service in World War II.  



CONCLUSIONS OF LAW

1.  New and material evidence has been submitted since the 
January 1983 decision; by the Board to reopen the claim of 
service connection for bilateral plantar callosities.  38 
U.S.C.A. §§ 5108, 7104, 7105 (West 1991 & Supp. 2002); 38 
C.F.R. §§ 3.303, 3.104, 3.156 (2002).  

2.  By extending the benefit of the doubt to the veteran, his 
bilateral plantar callosities are due to disease or injury 
that was incurred in service.  38 U.S.C.A. §§ 1110, 5107(b), 
7104 (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 (2002).  



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The veteran contends that he developed painful calluses in 
service during World War II and that they have caused him 
pain and foot trouble ever since service.  

A careful review of the veteran's service medical records 
shows that the veteran was treated in 1944 and in 1945 for 
painful calluses on the soles of his feet.  An examination in 
February 1945 revealed multiple callosities on the plantar 
surfaces.  The veteran was thereafter referred to the 
surgical clinic where the callosities were pared and the 
problem apparently recurred on several occasions in March 
1945.  The diagnosis was that of recurrence of chronic 
callosities, plantar, bilateral.  On one occasion, the 
surgeon reduced and shielded the callosities, and on another 
occasion,, they were enucleated and shielded.  There were 
again enucleated in April 1945, and wet pads were placed in 
his shoes.  The separation physical examination report showed 
the feet were found to be normal.  

The post-service medical evidence included a 1981 statement 
from the veteran's private podiatrist noting that he had 
treated the veteran for painful calluses on the bottom of 
both feet and that, according to the veteran, the callosus 
had been present for many years.  

The RO denied the veteran's claim of service connection in an 
August 1981 rating decision.  The veteran timely appealed 
that determination.  

The Board denied the veteran's original claim of service 
connection in a decision promulgated in January 1983.  

In January 1992, the veteran filed a claim to reopen the 
issue of service connection for bilateral plantar 
callosities.  The RO determined that new and material 
evidence had not been presented and denied the veteran's 
claim to reopen in a January 1992 rating decision.  

The veteran timely appealed that determination.  Thereafter, 
the veteran testified at a personal hearing before a Hearing 
Officer at the RO in July 1992.  

The veteran testified that he did not have plantar 
callosities prior to service.  The veteran indicated that he 
had developed plantar callosities in service as a result of 
blisters on his feet which developed due to the hard military 
shoes that he wore in service.  The veteran further testified 
that he has had the painful calluses ever since service and 
that his wife debrided the plantar callosities after service 
until her death in 1968.  

The veteran reported that, after his wife's death in 1968, he 
debrided the callosities himself until he developed diabetes 
and began to receive treatment from a podiatrist rather than 
risk hurting his feet.  

The Hearing Officer issued a decision in July 1992 which 
reopened the claim of service connection for bilateral 
plantar callosities, but which denied the claim on the 
merits.  The Hearing Officer's decision noted that although 
the testimony given at the personal hearing was new and 
material, there was still no medical evidence to verify the 
existence of the bilateral plantar callosities from 
separation from service in 1946 until 1981.  

Although the RO reopened the veteran's claim of service 
connection, the United States Court of Appeals for Veterans 
Claims (Court) has made it clear that even if an RO makes an 
initial determination to reopen a claim, the Board must still 
review the RO's preliminary decision in that regard.  Barnett 
v. Brown, 8 Vet. App. 1, 4 (1995).  

When a claim has been disallowed by the RO, it may not 
thereafter be reopened unless new and material evidence is 
submitted.  38 U.S.C.A. §§ 5108, 7105 (West 1991); 38 C.F.R. 
§ 3.104(a) (2002).  If new and material evidence is presented 
or secured with respect to a claim which has been disallowed, 
the Secretary shall reopen the claim and review the former 
disposition of the claim.  38 U.S.C.A. § 5108 (West 1991 & 
Supp. 2002); Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).  

The Board notes that the applicable regulation requires that 
new and material evidence is evidence which has not been 
previously submitted to agency decision makers which bears 
directly and substantially upon the specific matter under 
consideration, which is neither cumulative nor redundant and 
which, by itself, or in connection with evidence previously 
assembled, is so significant that it must be considered in 
order to fairly decide the merits of the claim. 38 C.F.R. 
§ 3.156(a) (2002); Hodge v. West, 155 F. 3d 1356 (Fed. Cir. 
1998).  

The United States Court of Appeals for Veterans Claims 
(Court) summarized the analysis in determining whether 
evidence is new and material in Evans v. Brown, 9 Vet. App. 
273 (1996).  VA must first determine whether the newly 
presented evidence is "new," that is, not of record at the 
time of the last final disallowance of the claim and not 
merely cumulative of other evidence that was then of record.  
If new, the evidence must be "probative" of the issue at 
hand.  

However, there is no longer a requirement that, in order to 
reopen a claim, the new evidence, when viewed in the context 
of all the evidence, both new and old, must create a 
reasonable possibility that the outcome of the case on the 
merits would be changed.  Hodge v. West, 155 F.3d 1356 (Fed. 
Cir. 1998) (expressly rejecting the standard for determining 
whether new and material evidence had been submitting 
sufficient to reopen a claim set forth in Colvin v. 
Derwinski, 1 Vet. App. 171 (1991).  

Finally, the Court has indicated that the credibility of the 
newly submitted evidence is presumed.  Justus v. Principi, 3 
Vet. App. 510, 513 (1992).  The last disallowance of record 
is considered to be the last decision that finally denied the 
claim, whether it was denied on a new and material basis or 
on the merits.  Evans v. Brown, 9 Vet. App. 273 (1996).  

In this case, the last final decision of record was the 
January 1983 decision promulgated by the Board.  

Here, the evidence added to the record since the Board's 
January 1983 decision consists of personal hearing testimony 
of the veteran, and a private doctor's opinion dated in 
December 1991 noting that the veteran had multiple chronic 
hyperkeratotic lesions which dated back many years.  The 
veteran also was afforded VA examinations in September 1998 
and April 2002.  Private treatment records have also been 
received.  

The Board finds that assuming the credibility of the recent 
evidence as required by Justus, the veteran has submitted new 
and material evidence.  The evidence is certainly new, as it 
was not of record at the time of the January 1983 decision.  
Furthermore, the evidence is material as to question of 
service connection.  

Thus, as this evidence is relevant and probative to the issue 
at hand, it is so significant that it must be considered in 
order to fairly decide the merits of the claim.  38 C.F.R. 
§ 3.156 (2002).  

Service connection may be established for disability 
resulting from personal injury suffered or disease contracted 
in line of duty, or for aggravation of a pre-existing injury 
suffered or disease contracted in line of duty.  38 U.S.C.A. 
§§  1110 (West 1991), 38 C.F.R. § 3.303 (2002).  

As noted hereinabove, a review of the veteran's service 
medical records shows that he was treated for bilateral 
plantar callosities during service.  

The post-service medical evidence of record shows that the 
veteran began receiving regular treatment for painful 
calluses in 1981.  The veteran testified at a personal 
hearing before a Hearing Officer at the RO in July 1992 that, 
prior to 1981, his wife had debrided his calluses until her 
death in 1968, after which, he debrided them himself until 
1981, when he developed diabetes mellitus.  The veteran 
reasoned that in light of the diabetes, he should seek 
professional treatment from a podiatrist on a regular basis.  

The veteran was afforded a VA examination in September 1998.  
The veteran continued to complain of pain under the first and 
the fifth metatarsal of the right foot and the third 
metatarsal of the left foot.  The veteran maintained that the 
problem began in service and that he and his wife cut out the 
calluses for years after service to alleviate the pain. 

On physical examination, the veteran's feet revealed an 
absent dorsalis pedis and posterior pulse of both feet.  
There was a hyperkeratotic lesion noted under the first 
metatarsal and the fifth metatarsal of the right foot and the 
third metatarsal of the left foot.  The lesion under the 
third metatarsal of the left foot also contained an IPK, 
which was painful upon palpation.  

The veteran's range of motion throughout subtalar and mid 
tarsal joint was within normal limits.  There was some 
evidence also of vascular changes noted with the absence of 
hair growth digitally and the skin was slightly atrophied 
with xerosis noted on the plantar aspect of both heels.  Upon 
standing a good arch was noted with a heel which was in a 
mild varus approximately 1 to 2 degrees.  

The diagnosis was that of painful hyperkeratotic lesions 
under the first and fifth metatarsal of the right foot and 
under the third metatarsal of the left foot.  A secondary 
diagnosis of peripheral vascular disease of both feet was 
also noted.  The examiner concluded that based on the 
evidence of record, that he could not prove that the current 
bilateral foot disability began during service.

Private outpatient treatment records show that the veteran 
currently receives treatment for the bilateral plantar 
callosities.  

The veteran was afforded another VA examination in April 
2002.  The examiner noted the veteran's history of painful 
calluses that were trimmed during service.  The examiner also 
noted that the veteran currently reported painful calluses.  

On physical examination, the veteran had high arches when 
standing.  He could walk on his tiptoe without pain.  There 
were nontender callosities under the metatarsal heads.  The 
callosities were thin and superficial because they were being 
repeatedly trimmed by a podiatrist.  The diagnosis was that 
of metatarsal plantar callosities due to the high arches, 
which caused increased pressure on the metatarsal heads.  The 
examiner concluded that this was "not related to the 
service."

Based on its review of the entire record, the Board finds 
that the evidence is in relative equipoise in this case in 
showing that it is as least as likely as not that the veteran 
has current bilateral plantar callosities that developed as 
the result of his period of active service during World War 
II.  

More specifically, the medical evidence of record shows that 
the veteran was treated for bilateral plantar callosities in 
service.  He testified that he and his wife trimmed the 
painful calluses after service, until he developed diabetes.  
The veteran further testified that, once he developed 
diabetes, he began receiving regular treatment for the 
calluses from a private podiatrist.  

The VA examinations in September 1998 and April 2002 noted 
that the veteran has current bilateral plantar callosities.  
The examiner in September 1998 noted that he could not prove 
that the current bilateral plantar callosities began in 
service.  

The VA examination in April 2002 attributed the calluses to 
high arches which were not attributable to service.  The 
Board finds that the veteran's high arches were not due to 
service, but that the examiner did not specifically rule out 
that the veteran's current bilateral plantar callosities had 
their onset during service, regardless of the cause.  

In light of the foregoing, particularly the veteran's hearing 
testimony asserting continuity of symptomatology since 
service, and by extending the benefit of the doubt to the 
veteran, the Board concludes that service connection for 
bilateral plantar callosities is warranted.  38 U.S.C.A.. §§ 
1110, 5107(b) (West 1991 & Supp. 2002); 38 C.F.R. § 3.303 
(2002).  

Finally, the Board notes that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
(VCAA) of 2000, which has since been codified at 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West Supp. 
2001).  

Among other things, this law eliminated the concept of a 
well-grounded claim, redefined the obligations of VA with 
respect to the duty to assist, and superseded the decision of 
the United States Court of Appeals for Veterans Claims in 
Morton v. West, 12 Vet. App. 477 (1999), withdrawn sub nom. 
Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 2000) 
(per curiam order), which had held that VA cannot assist in 
the development of a claim that is not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  38 U.S.C.A. §§ 5102, 
5103, 5103A, 5107.  

The regulations implementing the VCAA are now published at 66 
Fed. Reg. 45,620, 45,630-32 (August 29, 2001) (which have 
since been codified at 38 C.F.R. § § 3.102, 3.156(a), 3.159 
and 3.326).  Except as specifically noted, the new 
regulations are effective November 9, 2000.  

The Board notes that the RO has had an opportunity to address 
this new legislation with regard to the veteran's claim for 
service connection.  Specifically, the RO provided an April 
2001 SSOC to the veteran explaining the VCAA and affording 
the veteran an opportunity to submit additional evidence in 
support of his claim.  

Moreover, given the favorable action taken hereinbelow, the 
veteran is not prejudiced thereby and no further assistance 
in developing the facts pertinent to his claim is required.  



ORDER

Service connection for bilateral plantar callosities is 
granted.  


		
	STEPHEN L. WILKINS
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

